DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
The Applicant alleges that
“at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output" and "a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that stops said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition" (emphasis added) in the present invention is not disclosed in either Nishi or Midya.
The Examiner contends that
It is agreed that the amended portion regarding dc-dc converter responsive to overcurrent condition is not disclosed in Nishi or Midya. However, newly found prior art namely Bliven et al. discloses the amended portion of the claim and when combined with existing prior art of Nishi & Midya meet or exceed the limitations of the claimed invention. See new rejection.
The Applicant alleges that
the Office Action posed two inaccurate interpretations of two claim language wordings: a) the claim wording "dynamically reactive" posing it as equivalent to 
The Examiner contends that
The terms “dynamically reactive” and “code compliant” are wide terms and can be interpreted in various ways. Like “dynamically reactive” could mean any changes in the power supply fluctuations may be interpreted as dynamically reactive or any changes anywhere in the circuit at any given moment may mean the same thing. Also,
The term “code compliant” may mean the power is at maximum power point (MPP) if it is within a certain range to be provided to the load to work properly without any damage to the load equipment or it could mean some sort of NEC code compliant regarding operation with a certain frequency 60hz or 50hz. Or yet a code of operation set within a company guide lines. So for a person of ordinary skill in the art the terms are not well defined. Hence the rejection. 
The Applicant alleges that
The Capel reference, however, uses the term slaved in an entirely different context and does not make any of the claimed features obvious or even hint at slaving the claimed features. To highlight this different context, the language of each of these claims has been amended to emphasize that the slaving involved in each of these claims is that operation of the converter is controlled to having it act so that one type of converting (here a first type) is subservient to another type of converting (here a second type). In this manner, if one first type of operation or control is occurring and that second, other type of operation or control begins to occur, the first type of operation or 
The Examiner contends that
The use of term “slaved” and “subservient” can interpreted in different ways.
For example “slaved” could mead mean a “slaved” controller is controlled by a “main” controller or a “slaved” converter being controlled by a “main” converter. Or the “slaved” converter may be controlled based on different parameters dictated by a “main converter or a controller. For a person of ordinary skill in the art it is not clearly interpreted as to what is real use for terms slaved and subservient. Subservient could be just following orders from the main converter. These terms are rendered wide. Hence the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though, the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi Pub No. US 2005/0105224, in view of Midya et al. Patent No. 5801519, and further in view of Bliven et al. Pub No. US 2004/0175598.
Regarding Independent Claim 35
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter [responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a coordinated converter functionality control [Fig 9] {Col. 9, (L18-L21)} that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter composite of 28, 24 & 26] {Col. 9, (L24-L34)} that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic input [from 20] Col. 9, (L9)} to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose at least one photovoltaic dc-dc converter responsive to an overcurrent condition and having a converter output; and 
at least one photovoltaic dc-dc converter that deactivates said photovoltaic dc-dc power converter from converting input to dc output upon said overcurrent condition.
Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi and Midya et al. to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Claim 36
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 35 {¶ (0062-0068)}. 
Nishi fails to disclose
a coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to dynamically stay within code.
However, Midya et al. disclose a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} comprises a ripple and perturbations] alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to dynamically [dynamic perturbation] {Col. 6, (L10-L14)} stay within code [within MPPT range].
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 37
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 36 {¶ (0062-0068)}. 
Nishi fails to disclose
said coordinated converter functionality control that reactively alters converter switching to dynamically stay within code comprises a nearly instantaneous coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to dynamically stay within code [within MPPT range] comprises a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve dynamically reactive [ripple and perturbations] code compliant [within MPPT range] control of said at composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 38
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 37 {¶ (0062-0068)}. 
Nishi fails to disclose
said nearly instantaneous coordinated converter  functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a no communication delay coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve dynamically reactive [dynamic perturbation] code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a no communication delay [dynamic perturbation] coordinated converter [composite of 28, 24 & 26] functionality control [Fig ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 39
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 38 {¶ (0062-0068)}. 
Nishi fails to disclose
said no communication delay coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter nearly instantaneously when one condition changes for said photovoltaic electrical energy power system.
However, Midya et al. disclose a no communication delay [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)}  alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] nearly instantaneously [dynamic perturbation] when one condition [temperature or illumination] {Col. 2, (L18-L31)} changes for said photovoltaic electrical energy [from 20] power system{Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 40
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 35 {¶ (0062-0068)}. 
Nishi fails to disclose
said coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter in response to 
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)}  alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} comprises a coordinated converter functionality control [Fig 9] that reactively alters [dynamic perturbation] converter switching [via 66 & 24] to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in an operational power producing condition [temperature or illumination] {Col. 2, (L18-L31)}  for said photovoltaic [from 20] electrical energy power system {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 41
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 40 {¶ (0062-0068)}. 
Nishi fails to disclose

a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter in response to variations in a voltage of said photovoltaic electrical energy power system, and 
a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter in response to variations in a current of said photovoltaic electrical energy power system.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in an operational power producing temperature or illumination] {Col. 2, (L18-L31)}  for said photovoltaic [from 20] electrical energy power system comprises a comprises a coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic [from 20] disable mode [via 64] {Col. 10, (L9-L31)} converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in an operational power producing condition [temperature or illumination] for said photovoltaic [from 20] electrical energy power system selected from a group consisting of: 
a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in a voltage [within MPPT range] of said photovoltaic [from 20] electrical energy power system, and 
a coordinated converter [composite of 28, 24 & 26]  functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic [from 20] disable [via 64] mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in a current [within MPPT range] of said photovoltaic [from 20] electrical energy power system {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter .
Claims 43 & 54-60 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi Pub No. US 2005/0105224 in view of Midya et al. Patent No. 5801519.
Regarding Independent Claim 43
Nishi discloses a coordinated photovoltaic electrical energy power conversion system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- at least one photovoltaic DC-DC power converter [5A-5D] {¶ (0065)} responsive to said DC photovoltaic output [from 2A-2D] and having a photovoltaic DC converter [5A-5D] output [to 6] {¶ (0060, 0067)} {¶ (0062-0068)}. 
Nishi fails to disclose
- a coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC- DC power converter.
However, Midya et al. disclose
- a coordinated converter functionality control [Fig 9] {Col. 9, (L18-L21)} that reactively [ripple and perturbations] {Col.9, (L33-L38)}  alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC- DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 54
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 43 {¶ (0062-0068)}. 
Nishi fails to disclose
said coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to dynamically stay within code.
However, Midya et al. disclose a coordinated converter functionality control [Fig 9] {Col. 9, (L18-L21)}  that reactively [ripple and perturbations] {Col.9, (L33-L38)}  alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)}  code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} comprises a coordinated converter functionality control [Fig 9] that reactively [dynamic perturbation]  alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to dynamically [dynamic perturbation] stay within code [within MPPT range] {Col. 2, (L44-49, L61-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter 
Regarding Claim 55
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 43 {¶ (0062-0068)}. 
Nishi fails to disclose
said coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a nearly instantaneous coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)}  code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} comprises a nearly instantaneous [dynamic perturbation] coordinated converter [composite of 28, 24 & 26] functionality control that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve dynamically reactive [dynamic perturbation]  code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 56
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 55 {¶ (0062-0068)}. 
Nishi fails to disclose
said nearly instantaneous coordinated converter functionality control comprises a no communication delay coordinated converter functionality control.
However, Midya et al. disclose a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] comprises a no communication delay [dynamic perturbation] coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 57
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 55 {¶ (0062-0068)}. 
Nishi fails to disclose

However, Midya et al. disclose a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 58
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 57 {¶ (0062-0068)}. 
Nishi fails to disclose
said nearly instantaneous coordinated converter functionality control comprises a no communication delay coordinated converter functionality control that reactively alters converter switching to achieve said photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] comprises a no communication delay [dynamic perturbation] composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve said photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 59
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 55 {¶ (0062-0068)}. 
Nishi fails to disclose
said nearly instantaneous coordinated converter functionality control comprises a no communication delay coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter nearly instantaneously when one condition changes for said photovoltaic electrical energy power system.
However, Midya et al. disclose a nearly instantaneous [dynamic perturbation] {Col. 6, (L10-L14)} coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] comprises a no communication delay [dynamic perturbation] coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)}  alters converter switching [via 66 composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] nearly instantaneously [dynamic perturbation] when one condition [temperature or illumination] {Col. 2, (L18-L31)} changes for said photovoltaic [from 20] electrical energy power system {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Regarding Claim 60
Nishi discloses the coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060)} as described in claim 43 {¶ (0062-0068)}. 
Nishi fails to disclose
said coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter in response to variations in an operational power producing condition for said photovoltaic electrical energy power system.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} comprises a coordinated converter functionality control [Fig 9] that reactively alters [dynamic perturbation] converter switching [via 66 & 24] to achieve dynamically reactive [dynamic perturbation] {Col. 6, (L10-L14)} code compliant [within MPPT range] control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] in response to variations in an operational power producing condition [temperature or illumination] {Col. 2, (L18-L31)}  for said photovoltaic [from 20] electrical energy power system {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Claims 46-53 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi Pub No. US 2005/0105224, in view of Midya et al. Patent No. 5801519, in view of Capel Patent No. US 6984970, and further in view of Bliven et al. Pub No. US 2004/0175598.
Regarding Independent Claim 46
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
- a load responsive to said photovoltaic DC converter output; and 
- a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter, such that an operation of the said converter is established for said converter as subservient to a converter voltage control.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve composite of 28, 24 & 26] functionality control [Fig 9]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose a coordinated converter functionality control that reactively alters converter switching to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter, such that an operation of said converter is established for said converter as subservient to a converter voltage level control.
However, Capel discloses a DC-DC converter [Fig 4, (14)] {Col. 10, (L49-L52)} slaved to the MPP (maximum power point) voltage {Col. 10, (L49-L67)} level control of said at least one photovoltaic DC-DC power converter [14], such that an operation of said converter [14] is established for said converter [14] as subservient to a converter voltage level control [16] {Col. 10, (L57-L67)}.
Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; and
such that an operation of the said converter is established for said converter as subservient to a converter voltage control.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 47
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
- a load responsive to said photovoltaic DC converter output; and 
- a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved current level control of said at least one photovoltaic DC-DC power converter, such that an 
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that deactivates [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved current level control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose a coordinated converter functionality control that reactively alters converter switching to achieve slaved current level control of said at least one photovoltaic DC-DC power converter, such that an operation of said converter is established for said converter as subservient to a converter current level.
However, Capel discloses a DC-DC converter [Fig 4, (14)] {Col. 10, (L49-L52)} slaved to the MPP (maximum power point) voltage {Col. 10, (L49-L67)} level control of said at least one photovoltaic DC-DC power converter [14], such that an operation of said converter [14] is established for said converter [14] as subservient to a converter current level [via 19] {Col. 10, (L65)} control [16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 48
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 

- a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved current level control of said at least one photovoltaic DC-DC power converter, wherein said slaved control comprises maximum power point slaved to a current level control, such that a converter maximum power point operation is established for said converter as subservient to a converter current level control.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose said slaved control comprises maximum power point slaved to a current level control, such that a converter maximum power point operation is established for said converter as subservient to a converter current level control.
However, Capel discloses a DC-DC converter [Fig 4, (14)] {Col. 10, (L49-L52)} slaved to the MPP (maximum power point) current level {Col. 10, (L49-L67)} control {Col. 10, (L49-L67)}, such that a converter [14] maximum power point {Col. 10, (L49-L67)}  operation is established for said converter [14] as subservient to a converter current level [via 19] {Col. 10, (L65)} control [16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 

However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 49
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- at least one photovoltaic DC-DC power converter [5A-5D] {¶ (0065)} responsive to an overcurrent condition and having a photovoltaic DC converter [5A-5D] output [to 6] {¶ (0060, 0067)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 

Nishi fails to disclose
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved control of said at least one at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose said slaved control comprises maximum power point slaved to a voltage level control, such that a converter maximum power point is established for said converter as subservient to a converter voltage level control.
However, Capel discloses a DC-DC converter [Fig 4, (14)] {Col. 10, (L49-L52)} slaved to the MPP (maximum power point) voltage {Col. 10, (L49-L67)} level control of said at least one photovoltaic DC-DC power converter [14], such that an operation of said converter [14] is established for said converter [14] as subservient to a converter voltage level control [16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 

at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; and
such that an operation of the said converter is established for said converter as subservient to a converter voltage control.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 50
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
- a load responsive to said photovoltaic DC converter output; and 
- a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved current level control of said at least one photovoltaic DC-DC power converter.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose said slaved control comprises a converter operational power producing condition slaved to a current level control, such that a converter operational power producing condition is established for said converter as subservient to a converter current level control.
However, Capel discloses a slaved control comprises a converter [Fig 4, (14)] {Col. 10, (L49-L52)} operational power producing condition [MPP (maximum power point)]  slaved to a current level {Col. 10, (L49-L67)} control {Col. 10, (L49-L67)}, such that a converter [14] operational power producing condition [MPP (maximum power point)] is 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 51
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved control of said at least one photovoltaic DC-DC power converter, wherein said slaved control comprises a converter operational power producing condition slaved to a voltage level control, such that a converter operational power producing condition is established for said converter as subservient to a converter voltage level control.
Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose said slaved control comprises operational power producing condition slaved to a voltage level control, such that a converter operational 
However, Capel discloses a slaved control comprises operational power producing condition slaved to a voltage level control, such that a converter [Fig 4, (14)] {Col. 10, (L49-L52)} operational power producing condition [MPP (maximum power point)] {Col. 10, (L49-L67)} is established for said converter [14] as subservient to a converter voltage level control [16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 52
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter 
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve slaved control of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter 
Nishi and Midya et al. fail to disclose said slaved control comprises maximum power point slaved to code compliance control, such that a converter maximum power point operation is established for said converter as subservient to said converter code compliance control.
However, Capel discloses slaved control [Fig 4, (16)] {Col. 10, (L57-L67)} comprises maximum power point slaved to code compliance (within the MPP range - maximum power point voltage) {Col. 10, (L49-L67)} control, such that a converter [Fig 4, (14)] {Col. 10, (L49-L52)} maximum power point operation [MPP] is established for said converter [14] as subservient to said converter code compliance (within the MPP range - maximum power point voltage) {Col. 10, (L49-L67)} control [via 16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that obliges to regulate its input voltage according to a reference point that is the MPP voltage.
Nishi, Midya et al. and Capel fail to disclose 
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition.
Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Regarding Independent Claim 53
Nishi discloses a coordinated photovoltaic electrical energy power system [Fig 1] {¶ (0060) comprising: 
- at least one alternative electrical energy source [10] {¶ (0060)} having a DC photovoltaic output [from 2A-2D] {¶ (0061-0063)}; 
- a load [15/10] {¶ (0067)} responsive to said photovoltaic DC converter [5A-5D] output [to 6]; and 
- a photovoltaic power output [to 6] of said photovoltaic load [15/10] {¶ (0062-0068)}. 
Nishi fails to disclose
- at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
- a coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one 
wherein said coordinated converter functionality control that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching to achieve slaved control of said at least one photovoltaic DC-DC power converter, wherein said slaved control comprises operational power producing condition slaved to a voltage level control.
However, Midya et al. disclose a coordinated converter [composite of 28, 24 & 26] {Col. 9, (L24-L34)} functionality control [Fig 9] that reactively [ripple and perturbations] {Col.9, (L33-L38)} alters converter switching [via 66 & 24] {Col. 10, (L7-L31)} to achieve photovoltaic disable [via 64] {Col. 10, (L9-L31)} mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] that disables [via 64] said photovoltaic DC-DC power converter [composite of 28, 24 & 26] from converting DC photovoltaic [from 20] input to DC photovoltaic output [at composite of 28, 24 & 26]; 
wherein said coordinated converter [composite of 28, 24 & 26] functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to achieve photovoltaic disable [via 64] mode converter [composite of 28, 24 & 26] functionality control [Fig 9] of said at least one photovoltaic DC-DC power converter [composite of 28, 24 & 26] comprises a coordinated converter functionality control [Fig 9] that reactively [ripple and perturbations] alters converter switching [via 66 & 24] to composite of 28, 24 & 26] {Col. 9, (L24-L34)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Nishi and Midya et al. to have converter output to an optimum point on and computes dynamic measure of current and voltage for maximum power.
Nishi and Midya et al. fail to disclose said slaved control comprises converter output power slaved to a disable condition control, such that providing said converter output power is established for said converter as subservient to operation of said converter disable condition control.
However, Capel discloses a slaved control [Fig 4, (16)] {Col. 10, (L57-L67)} comprises converter [14] {Col. 10, (L49-L52)} output power slaved to a disable condition control (within the MPP range - maximum power point voltage) {Col. 10, (L49-L67)}, such that providing said converter [14] output power is established for said converter [14] as subservient to operation of said converter [14] disable condition control [via 16] {Col. 10, (L57-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Capel into the combined teachings of Nishi and Midya et al. to have a control circuit that has a MPP control that can be disabled according to a reference degradation point that is the MPP voltage due to illumination and temperature levels.
Nishi, Midya et al. and Capel fail to disclose 

at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition.
However, Bliven et al. disclose at least one photovoltaic {¶ (0053)} dc-dc converter [Fig 22, (136)] {¶ (0067, 0181)} responsive to an overcurrent condition [via 671] {¶ (0181)} and having a converter output [at device] {¶ (0181)}; and 
at least one photovoltaic dc-dc converter [136] that deactivates [via 670] {¶ (0181)} said photovoltaic dc-dc power converter [136] from converting input [from 657/658] {¶ (0181)} to dc output [at device] upon said overcurrent condition [via 671] {¶ (0181)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Bliven et al. into the combined teachings of Nishi, Midya et al. and Capel to have an interface to provide power to the device continuously via various sources such as batteries, fuel cell or solar panels etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838